Citation Nr: 9901541	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-23 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected infectious, acute hepatitis B.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from January 1949 to July 
1952.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted entitlement to service 
connection for infectious, acute hepatitis B, evaluated as 
noncompensable.  The veteran submitted a notice of 
disagreement with this decision in August 1997.  A 
supplemental statement of the case was issued in that same 
month, and a Statement of Accredited Representative in 
Appealed Case received at the RO in February 1998 is accepted 
as a timely substantive appeal.

The case was previously before the Board in March 1998, when 
it was remanded for examination of the veteran, medical 
records, and further adjudication.  The requested development 
has been completed to the extent possible.  In the remand, 
the Board directed that the RO adjudicate the issue of 
entitlement to secondary service connection for diabetes 
mellitus reasonably raised by the record.  The RO has 
adjudicated that issue and informed the veteran.  He has not 
appealed that issue.  The Board now proceeds with its review 
of the appeal.  


FINDING OF FACT

Service-connected infectious, acute hepatitis B is not 
currently manifested by any disabling residual effects.


CONCLUSION OF LAW

The criteria for an increased (compensable) disability rating 
for service-connected infectious, acute hepatitis B have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.7, 
4.114, Diagnostic Code 7345 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The veterans service medical records disclose that he was 
hospitalized for treatment of hepatitis, acute, infectious, 
with jaundice, moderately severe, in 1951.

Liver function tests conducted by L. Keith Guinn, M.D. in 
August 1993 were normal.  

A hepatitis profile conducted by Katherine A. Hensleigh, M.D. 
in November 1995 revealed previous hepatitis B with recovery 
and immunity.  Liver function testing was within normal 
range.  Dr. Hensleigh reported in February 1996 and January 
1997 that she ran a hepatitis profile on the veteran and 
found him to have been infected with hepatitis B.  There was 
no evidence of acute hepatitis or present evidence of chronic 
active hepatitis.  Dr. Hensleigh further stated that 
hepatitis B can seriously damage the liver, and that this 
damage may not be identifiable for decades.

In a July 1997 written statement, Dr. Hensleigh reported that 
it was unknown whether or not the veterans hepatitis B had 
caused damage to his liver because he had not undergone a 
liver biopsy.  However, recent enzyme analysis did not 
demonstrate elevation of the liver enzymes which was usually 
seen in chronic active hepatitis; although one could have 
chronic active hepatitis or end-stage disease without 
peripheral enzyme elevations.  

Also associated with the claim folder are VA treatment 
records of the veteran dated from 1993 to 1998.  The veteran 
was treated primarily for diabetes mellitus.  In February 
1998, he complained of indigestion.  He stated that he had 
burning and belching 30 minutes after eating.  The examiners 
assessment was dyspepsia.  The veteran was advised to take 
Mylanta.

The veteran was afforded a VA examination in May 1998.  He 
gave a history of hepatitis during service.  He was on a 
regular diabetic diet.  He took Mylanta every four hours as 
needed for indigestion and/or heartburn.  He stated that he 
was nauseated by greasy food.  Fried foods upset his stomach.  
He vomited sometimes once a week, usually at night.  His 
bowels were regular.  The veteran denied any other 
gastrointestinal symptoms.  He had no history of other liver 
problems or disabling symptoms since active service.  He also 
denied a history of mental depression, fatigue, abdominal 
pain, weakness, vomiting blood, or passing blood.  He had no 
restriction of activities.  On physical examination, the 
liver was not enlarged.  Examination of the abdomen was 
normal.  An ultrasound of the liver was described as normal.  
No focal hepatic lesions were noted.  Hepatitis profile was 
positive for HBc-AB and HBs-AB.  Liver function tests were 
normal.  The examiner diagnosed, in pertinent part, history 
of acute hepatitis B during service.  


Legal analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran expressed disagreement with the initial assignment of 
the noncompensable disability rating by the RO when it 
granted service connection for his hepatitis B.  His notice 
of disagreement concerning the disability rating assigned for 
the service-connected disability constituted a well-grounded 
claim for an increased disability rating.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995) (holding that when a claimant is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open).

The veteran has been accorded a VA examination.  There is no 
indication of any additional relevant medical evidence.  
Therefore, the Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness in self-support.  38 
C.F.R. § 4.10 (1998).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (1998).  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2 (1998).  Nevertheless, past medical records do not 
take precedence over current findings in determining whether 
to increase a disability rating, although a rating specialist 
is directed to review the recorded history of disability to 
make a more accurate evaluation.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Service-connected infectious hepatitis is evaluated under the 
criteria in the VA Schedule for Rating Disabilities for 
disabilities of the digestive system.  Under that criteria, 
the highest or 100 percent rating, may be granted for 
infectious hepatitis with marked liver damage manifest by 
liver function test and marked gastrointestinal symptoms, or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy.  A 60 percent evaluation may be assigned with 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 30 percent rating may be granted for minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  A 10 
percent rating is provided for demonstrable liver damage with 
mild gastrointestinal disturbance, and a noncompensable 
evaluation is assigned were the infectious hepatitis is 
healed, nonsymptomatic.  38 C.F.R. § 4114, Diagnostic Code 
7345 (1998).

In this case, the medical evidence of record, including the 
most recent VA examination conducted in May 1998, has never 
shown any disabling residual effects of the service-connected 
infectious hepatitis.  There have been no findings of liver 
damage, including on ultrasound and liver function tests.  
Accordingly, the Board concludes that the noncompensable 
rating is appropriate in this case, and that impairment, if 
any, resulting from the veterans service-connected 
infectious hepatitis does not more nearly approximate the 
next higher or 10 percent rating.  38 C.F.R. §§ 4.7, 4114, 
Diagnostic Code 7345 (1998).  The preponderance of the 
evidence is against assigning a compensable evaluation for 
service-connected infectious hepatitis. 


ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected infectious, acute hepatitis B, is 
denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals. 
- 2 -
